*494OPINION.
Littleton:
The first issue is controlled by the decision of the Board in Appeal of Providence & Worcester Railroad Co., 5 B. T. A. 1186. On the authority of that decision it is held that the amount of Federal income tax upon petitioner’s income for 1917 and paid by petitioner’s lessee in 1918 constituted additional income to petitioner in the latter year; that the amount of Federal income tax due upon petitioner’s income for 1918 without the inclusion therein of any amount on account of income tax paid in that year by the lessee as the tax upon the income for the year 1917 constituted additional taxable income in 1919; and that the amount of Federal income tax due upon petitioner’s income for 1919 without the inclusion therein of any amount on account of income tax paid in that year b3? the lessee as the tax upon the income for the year 1918 constituted additional taxable income in the year 1920.
The second issue is governed by the decision of the Board in Old Colony Railroad Co., 6 B. T. A. 1025. On the authority of the decision in that proceeding it is held that no portion of the premium at *495which bonds whicñ were outstanding at the close of each of the taxable years involved were issued constituted income during the taxable years.
In view of our decision of the second issue, it is unnecessary to decide whether the petitioner and the Newport & Richford Railroad Co. were affiliated during the taxable year.
Reviewed by the Board.
Judgment will he entered on 15 days’ notice, under Rule 50.